NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 19 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
BRENDA S. MENDEZ,                                No.   14-17323

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00838-NVW

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                          Submitted December 15, 2016**
                             San Francisco, California

Before: KOZINSKI, BYBEE, and N.R. SMITH, Circuit Judges.

      Brenda S. Mendez appeals the decision of the district court remanding her

Social Security disability insurance benefits claim for further proceedings before

the administrative law judge (“ALJ”) rather than for a determination of benefits.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in remanding for further

proceedings, because there are outstanding issues that must be resolved before a

determination of disability can me made. Benecke v. Barnhart, 379 F.3d 587, 590,

593 (9th Cir. 2004). Here, the record presents “conflicting evidence, and not all

essential factual issues have been resolved” by the ALJ, including (1) assessing

Mendez’s credibility, (2) weighing the opinions of medical providers, and (3)

incorporating Mendez’s residual functional capacity into the job descriptions

presented by the vocational expert. See Treichler v. Comm’r of Soc. Sec. Admin.,

775 F.3d 1090, 1101 (9th Cir. 2014). Therefore, remand for an award of benefits

under the credit-as-true rule is inappropriate. See id.

      AFFIRMED.




                                           2